Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 1 of 17




                      REDACTED
        Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 2 of 17
                                   CONFIDENTIAL

                                                                    Page 1

1             IN THE UNITED STATES DISTRICT COURT PLEAS
2                          FOR THE DISTRICT OF MARYLAND
3                              (NORTHERN DIVISION)
4                              ~~~~~~~~~~~~~~~~~~~~
5        FERNANDEZ, et al.,
6
7                            Plaintiffs,
8
9                  vs.                   Case No. 1:19-CV-01190-JKB
10
11       RENTGROW, INC.,
12
13                           Defendant.
14                            ~~~~~~~~~~~~~~~~~~~~
15                        Videotaped ZOOM deposition of
16                              MARCO A. FERNANDEZ
                               ~~~~~~~~~~~~~~~~~~~~
17            THIS TRANSCRIPT IS DESIGNATED CONFIDENTIAL
                              ~~~~~~~~~~~~~~~~~~~~
18
                                 October 27, 2020
19                               10:16 a.m. EDT
20                             Location of Witness:
                        7501 Trafalgar Circle, Suite 232
21                         Columbia, Maryland               21044
22                             Wendy L. Klauss, RPR
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
        Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 3 of 17
                                   CONFIDENTIAL

                                                                    Page 2

1        APPEARANCES:
2
3                  On behalf of the Plaintiff and the Class:
4                          Berger Montague PC
5                          E. MICHELLE DRAKE, ESQ.
6                          43 S.E. Main Street, Suite 505
7                          Minneapolis, MN                  55414
8                          (612) 595-5997
9                          Emdrake@bm.net
10
11                 On behalf of the Defendant:
12                         Baker & Hostetler LLP
13                         JOEL GRISWOLD, ESQ.
14                         200 South Orange Avenue
15                         Suite 2300
16                         Orlando, FL            32801
17                         (407) 649-4000
18                         Jcgriswold@bakerlaw.com
19                                       -AND-
20                         BONNIE KEANE DelGOBBO, ESQ.
21                         1 Wacker Drive, Suite 4500
22                         Chicago, IL            60606
23                         (312) 416-8185
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
        Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 4 of 17
                                   CONFIDENTIAL

                                                                    Page 3

1        APPEARANCES, Continued:
2
3                  On behalf of the Defendant:
4                          Yardi
5                          DANIELLE C. PARRINGTON, ESQ.
6                          400 Fifth Avenue, Suite 120
7                          Waltham, MA              02451
8                          (781) 890-5100
9                          Danielle.parrington@yardi.com
10                                        -AND-
11                         BRADY M. BUSTANY, ESQ.
12                         430 S. Fairview Avenue
13                         Santa Barbara, CA                93117
14                         (805) 699-2040
15                         Brady.bustany@yardi.com
16
17                                    ~ ~ ~ ~ ~
18       ALSO PRESENT:
19                         Patrick Hennessey, RentGrow, Inc.
20                         Ken Williamson, Videographer
21                         Rodney Myers, Veritext Concierge
22                         Andrew Smith, Veritext Concierge
23                                    ~ ~ ~ ~ ~
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
        Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 5 of 17
                                   CONFIDENTIAL

                                                                  Page 61

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
        Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 6 of 17
                                   CONFIDENTIAL

                                                                  Page 62

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
        Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 7 of 17
                                   CONFIDENTIAL

                                                                  Page 63

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
        Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 8 of 17
                                   CONFIDENTIAL

                                                                 Page 163

1                  Q.      Do you continue to lose sleep as a
2        result of RentGrow's inclusion of criminal
3        record information about you on the November
4        16, 2018 screening report?
5                  A.      Do I continue to lose sleep?                No,
6        not that much anymore, but during the time,
7        yes.
8                  Q.      How long after receiving the
9        screening report with the criminal record
10       information being reported did you lose sleep?
11                 A.      I would say that I couldn't stop
12       thinking about this until shortly after it was
13       fixed, shortly after I got a new report from
14       RentGrow, saying, like, Yeah, this is not you,
15       we removed the records.
16                 Q.      You felt better after that?
17                 A.      Yes.
18                 Q.      And the same thing with the stress,
19       did you stop feeling stressed after you
20       received the corrected report from RentGrow?
21                 A.      No.     I still feel stressed to this
22       date, and it's not because of me.                   It's because
23       I care for other people that may not be in the
24       position that I'm in to be able to communicate,
25       "Hey, this is wrong."

                                  Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
        Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 9 of 17
                                   CONFIDENTIAL

                                                                   Page 164

1                          I'm sure there is people out there
2        that, unbeknownst to them, have suffered, maybe
3        got turned down for an apartment, and they have
4        no way of going back or explaining why.                       Maybe
5        because they don't even speak English well to
6        begin with.
7                          So, you know, like my main
8        motivation is to make it right, not just for
9        me, because I'm not selfish like that.                       I want
10       it to be right for everyone.                       I don't want
11       anyone to have to go through what I did.
12                 Q.      Are you bringing your claim
13       relating to the inclusion of criminal record
14       information on your screening report, are you
15       bringing that claim on behalf yourself or on
16       behalf of a class?
17                         MS. DRAKE:          Object.         Calls for a
18       legal conclusion.           You can answer.
19                 A.      Can you repeat the question.
20       Sorry.
21                 Q.      Sure.
22                         MR. GRISWOLD:            Would you mind
23       reading that question back, Wendy.                       Thanks.
24                         THE NOTARY:          Question:         "Are you
25       bringing your claim relating to the inclusion

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
       Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 10 of 17
                                  CONFIDENTIAL

                                                                 Page 166

1        have included the criminal history information
2        on your screening report, right?
3                  A.     Right.
4                  Q.     And I would like to know whether
5        you are bringing that claim just on behalf of
6        yourself or on behalf of yourself and other
7        people?
8                         MS. DRAKE:           I'm going to object as
9        to form.       You may answer.
10                 A.     Both.
11                 Q.     Okay.      And I guess the follow-up
12       question to that is, who are the other people
13       on whose behalf you are asserting that claim?
14                 A.     I would have to ask my counsel.                   I
15       don't have all the information in front of me.
16                 Q.     Do you have -- you said that you
17       suffered humiliation as result of the inclusion
18       of criminal history information on your report,
19       right?
20                 A.     Yes.
21                 Q.     Did that cease after you received
22       the corrected report?
23                 A.     Yes.
24                 Q.     Are there any other symptoms of
25       emotional distress that you have suffered since

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
       Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 11 of 17
                                  CONFIDENTIAL

                                                                 Page 167

1        receiving the corrected report from RentGrow,
2        other than being stressed out?
3                  A.     No.
4                  Q.     Are there other things in your life
5        that have happened since December 28, 2018 that
6        have caused you stress?
7                  A.     No.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
       Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 12 of 17
                                  CONFIDENTIAL

                                                                 Page 295

1                  Q.     And when was that?
2                  A.     I think it was last night.                I don't
3        know the time exactly, but it was like -- wait,
4        I'll take that back.
5                         It was either yesterday or the day
6        before, because I remember, you know, like I
7        had some time that I wanted to make sure that I
8        refreshed my memory on things.
9                  Q.     Was anybody else present during
10       that conversation?
11                 A.     No.
12                 Q.     You testified earlier that you
13       suffered injury in the form of stress caused by
14       seeing RentGrow's screening report that
15       included the criminal and possible OFAC name
16       matching; is that correct?
17                 A.     Yes.
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 13 of 17
       Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 14 of 17
                                  CONFIDENTIAL

                                                                 Page 297

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
       Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 15 of 17
                                  CONFIDENTIAL

                                                                 Page 305

1                           REPORTER'S CERTIFICATE
2        The State of Ohio,              )
3                                                       SS:
4        County of Cuyahoga.             )
5
6                         I, Wendy L. Klauss, a Notary Public
7        within and for the State of Ohio, duly
8        commissioned and qualified, do hereby certify
9        that the within named witness, MARCO A.
10       FERNANDEZ, was by me first duly sworn to
11       testify the truth, the whole truth and nothing
12       but the truth in the cause aforesaid; that the
13       testimony then given by the above-referenced
14       witness was by me reduced to stenotypy in the
15       presence of said witness; afterwards
16       transcribed, and that the foregoing is a true
17       and correct transcription of the testimony so
18       given by the above-referenced witness.
19                        I do further certify that this
20       deposition was taken at the time and place in
21       the foregoing caption specified and was
22       completed without adjournment.
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 16 of 17
Case 1:19-cv-01190-JKB Document 113-1 Filed 12/28/20 Page 17 of 17
